Title: Godefroi Du Jareau to Thomas Jefferson, 3 August 1810
From: Du Jareau, Godefroi
To: Jefferson, Thomas


          
            
              Monsieur
               
                        Nouvelle Orleans 
                        3 Aoust 1810.
            
            Je ne Saurais Jamais assez Vous réiterer mes Excuses De toutes les libertés que j’ause prendre, Je Suis Maheureusement dans la necessité de Chercher des hommes, Depuis que je Vie au milieu deux, je ne Scai Si Dans leur Commerce et cest verité je ne Crois pas pouvoir dire en avoir rencontré de quoi former le Carre de deux, Sans avoir vus Dans les grandes, Comme dans les Petites Choses, des trasses d’une dégeneration réelle; Le Vil interet vat toujours Croissant, et degrade tout; Cette raison est Bien faite pour me meriter Votre indulgence, La cause Est en Vous, et vous est rellement Glorieuse
            J’inclu au paquet une gazette qui contien des débats Consernant notre Selebre Compagnie de navigation, et notre Cher municipalité, les Champions De Chaque une Sonts dans L’araine, et y Combatte avec les armes de la parolle, et non celle de La raison;  
			 Notre Pauvre Ville au milieu de Ses debats, est plongée de plus en plus dans un état de degradation honteuse, elle Vient deprouver un de ses derniers jours, un incendis qui en à bien dévasté une quarentieme Partie, Sela ne parais pas Corriger de rien, cependant il n’es resté que les Cheminées, et Le Charbon pour atester quil y residait des hommes, mes Prophesies se réalisent malheureusement; quoi quelle Soyent des plus Vrais, il ne faut Pas avoir Le dons des Prophetes de L’entienne loi Pour les assoire avec Verité, Les acteurs de Cette Saine, fixe tout avec précision dans ce que nous avons à Craindre pour L’avenir, Il est tems de prendre un peu de repos en Les abandonnat à eux même Pour Le moment; Revenons à notre objet, qui est de faire autant que nous le pourons, du Bien aux hommes, quel Mal quil nous fassent.  
			 C’est pour satisfaire à ses sentiments que je prend la liberté de récommander à vos bontés, de procurer les soins quils faut pour donner à Cette machine, la perfection quelle peut acquerir et la mettre par Ce merite quelle acquerera dans votre academie, en Credit ici, car il faut Se presenter avec des lumieres toute Celestes, Pour faire adopter les vérités, et les institutions le plus utiles.
            
            
                     Nous avons Besoin tout prémier, de déterminer le merite de la Machine; Segondement de la somme d’eau quil faut Par heure Pour Satisfaire à un Pertui de douze pouces sur quatre de hauteur, et un autre de 12/6 un autre de 6/6. et de 12/8. Le tout à Lextremité d’un plan incliné de 4. ligues Par 30. Tois. de 18./18. de Capacité. De determiner ce que Peut opperer ses sommes d’eau sur des roues à elles Proportionnées, enfin de tout ce qui est utile pour tirer parti de la Somme d’eau quon réconnaitra Pouvoir obtenir. C’est un grand travail mais il est tout academique, nuls ne peuvent mieux determiner les Choses et les fixer pour le Bonheur du lieu, que Cette Compagnie de savants. Si elle veut Bien S’en ocupper de Suite elle rendra un grand service au pays Car on serait encore dans la Saison de pouvoir opperer quelque Chose
            
              J’ai L’honneur d’être avec un tres Profond respect Monsieur Votre tres humble et Tres Obeissant serviteur
              
                
                  
                     G: Du Jareau
                
                
                  architecte et ingenieur
                
              
            
          
          
            J’ai pris La liberté d’inclure deux Placets aux quels je vous prie dacorde votre recommandation.
          
         
          Editors’ Translation
          
            
              
                Sir
                New Orleans 
                        3 August 1810.
              
              I never know how to repeat my apologies for all the liberties I dare to take. Unfortunately I need to look for men. Ever since I have been living among them I do not know whether I can truthfully say that I have met enough of them to make the square of two without seeing, in large as well as in small things, traces of real degeneration. Vile interest is always increasing, and degrades everything. This is reason enough to merit your indulgence. The cause is in you, and it is a truly glorious one for you.
              In the enclosed package I include a newspaper containing discussions of our celebrated navigation company and our dear municipality. The champions of each camp are in the arena and fight not with reason but with words. Amidst these debates our poor city sinks deeper and deeper into a state of shameful degradation. A few days ago, it suffered from a fire that destroyed a fortieth of it. That seems to have corrected nothing, although only chimneys and cinders remain as witnesses that people lived there. My prophecies are unfortunately coming true. One need not have the gift of the prophets of the ancient law to assert such facts as truths. The actors on stage establish with precision everything we have to fear for the future. It is time to take a break and leave them to themselves. For a moment, let us return to our subject, which is to do as much good as we can for mankind, whatever evil it may do to us.  
			 To fulfill these sentiments I take the liberty of recommending this machine to you, asking that you provide it with all the attention it needs to bring it to perfection. The merit bestowed upon it by your academy will gain it credit here, because one must present oneself with a halo of celestial light in order to ensure the adoption of the most useful truths and institutions.
              
              First of all we must determine the merit of the machine; secondly the amount of water per hour that is needed to fill an opening of twelve inches by four in height, another of 12 by 6, another of 6 by 6, and another of 12 by 8, at the end of an inclined plane of 4 leagues by 195 feet with a capacity of 18 by 18; then how to bring these amounts of water to the waterwheels in these proportions; and finally all that is useful to take advantage of the amount of water that we will find we can obtain. It is a lot of work, but it is all academic. No one can determine things better than this company of learned men and fix them to the satisfaction of the locale. If it agrees to take up this task, it will render a great service to the country, because we would still be in a position to do something this season.
              
                I have the honor to be with profound respect Sir your very humble and very obedient servant
                
                  
                    
                     G. Du Jareau
                  
                  
                    Architect and engineer
                  
                
              
            
            
              I have taken the liberty of enclosing two petitions to which I beg you to grant your recommendation.
            
          
        